PETER G. EIKENBERRY
75 Maiden Lane, Room 402
New York, New York 10038

CELL: (917) 596 4168

Pete@eikenberrylaw.com

December 2, 2019

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Roe V. St. John’s and Doe
19-cv-04694 (PKC-RER)

Dear Judge Chen:

I write as attorney for plaintiff Richard Roe with regard to Your Honor’s direction of
November 26, that plaintiff respond by December 3 to St. John’s letter motion of November 18
requesting a pre-motion conference. On November 21, I had asked Mr. Zuckerman for an
extension of time to respond from November 25 to December 6, 2019, because a) I received his
letter when I was out of the country, b) as a member of the First Department Grievance
Committee, I had to prepare for and attend a meeting on November 21, and c) I planned to be out

of the office November 27 through December 1 for a family holiday in Massachusetts.

Mr. Zuckerman agreed to the extension. I hereby request that Your Honor’s direction of a

response by December 3 be extended to December 6, 2019.

Pee bp. WR

Respectfully requested,

PGEikenberry

cc by email
Lyle Zuckerman, Esq.
Michael Valentine, Esq.

cc by text
Ms. Jane Doe
